Citation Nr: 1524222	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than March 7, 2008, for the grant of service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1994 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, granted service connection for endometriosis and assigned a 50 percent rating, effective March 7, 2008. 

The Veteran filed a timely notice of disagreement regarding the effective date of service connection for endometriosis.  Thereafter, in a July 2009 rating decision, the RO denied entitlement to an effective date earlier than March 7, 2008. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in April 2015.  A transcript of the hearings have been reviewed and associated with the claims.  

This matter was before the Board in January 2011, at which time it was remanded to provide the appellant with a statement of the case.  A statement of the case was issued in January 2011.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, VA received a claim of entitlement to service connection for rectus abdominal pain, which included the subsequent diagnosis of endometriosis, prior to the Veteran's retirement from active duty on January 22, 2004.


CONCLUSION OF LAW

The criteria for an effective date of January 23, 2004 for the grant of service connection for endometriosis have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As the instant claim is being granted, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i) (2011).  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).

VA is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  However, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically).

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran contends that an effective date earlier than March 7, 2008 for the grant of service connection for endometriosis is warranted.  Specifically, she asserts that her initial claim of service connection for rectus abdominal pain, received in November 2003, should be construed as a claim of service connection for endometriosis.  Thus, the effective date of service connection for endometriosis should be January 23, 2004, the day following separation from active service.

In this case, the Veteran filed a claim of service connection for rectus abdominal pain in November 2003.  At that time, VA treatment records demonstrated treatment for periumbilical pain beginning in October 2003.  The appellant was afforded an examination in January 2004.  At the time of the examination, she reported dull aching pain under her rib cage and even sharper pain just lateral to her naval.   The examiner diagnosed rectus abdominal muscle strain with pain.  

Thereafter, in a rating decision dated in February 2004, the RO granted service connection for rectus abdominal muscle strain and assigned a noncompensable rating, effective January 23, 2004.  

The Veteran filed a timely notice of disagreement in June 2005.  She was afforded an additional VA examination in September 2005.  Following examination of the Veteran, the examiner diagnosed left spigelian hernia. 

In the substantive appeal (VA Form 9) dated received in March 2006, the Veteran reported that the noncompensable rating for rectus abdominal strain was incorrect because it had been determined that she suffered from endometriosis.  

In a March 2006 statement from a private physician, it was noted that the appellant underwent surgery in February 2006 and the pathology reports were positive for endometriosis.  The Veteran's symptoms consisted of lower quadrant abdominal pain, which the physician indicated was consistent with the diagnosis of endometriosis.  

Thereafter, in March 2008, the Veteran contacted the RO to inquire about the status of her appeal.  She again informed the RO that she had been diagnosed with endometriosis which was the actual diagnosis of her rectus abdominal strain that was on appeal.  

The Veteran was afforded a VA examination in January 2009.  Following review of the medical evidence and examination of the Veteran, the examiner noted a diagnosis of endometriosis.  She determined that it was more than likely as not that the endometriosis diagnosed in February 2006 was related to and caused the rectus abdominal muscle strain that she was treated for while in service.  The examiner stated that she reached her conclusion because the appellant's endometriosis was found on the mons pubis.  The rectus muscles connect to the pubic bone joint just deep to the mons.  Any pain associated within that area could be caused from the endometriosis and manifested as rectus muscle strain.  Also on the appellant's physical examination, her uterus was fixed in the anterior position with uterosacral nodularity on her right side.  The examiner noted that those, along with infertility, were hallmark signs of endometriosis.  

In an addendum opinion dated in June 2009, the examiner determined that it was as least as likely as not that the Veteran's rectus abdominal pain was the result of endometriosis.  She further opined that the endometriosis found in the rectus abdominal muscle was the result of rectus abdominus muscle strain treated in service.

After considering the evidence discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds that her initial November 2003 claim of service connection for rectus abdominal pain, encompassed the claim of service connection for endometriosis, which was formally diagnosed in February 2006.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court noted that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims, and an appellant who has no special medical expertise may testify as to the symptoms he can observe, but is not generally competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons, 23 Vet. App. at 4-5.

In this case, the Board accepts that the Veteran intended her November 2003 claim to be a claim for all disabilities associated with abdominal pain.  The Board finds that her use of the term "rectus abdominal pain" was due primarily to the fact that this was the only diagnosis she had been given.  After a more thorough examination in February 2006, endometriosis was diagnosed. 

At the April 2015 Board hearing, the Veteran credibly testified that the diagnosis of endometriosis was essentially a more specific diagnosis given for the symptoms that she had experienced during service and for which she had claimed service connection in November 2003.

Moreover, the January 2009 VA examiner determined that the endometriosis was related to and caused the rectus abdominal strain.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that her original claim of service comention for rectus abdominal pain, filed prior to separation from service in November 2003, encompassed the claim of entitlement to service connection for endometriosis.  Accordingly, the proper effective date for the grant of service connection for endometriosis is January 23, 2004, the day after the Veteran's retirement from active duty.  38 U.S.C.A. § 5110; Clemons, supra.


ORDER

Entitlement to an effective date of January 24, 2004, for the award of service connection for endometriosis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


